                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

ROGER L. WHITE                               )
                                             )
                      Plaintiff,             )
                                             )
          v.                                 )       CIVIL ACTION NO. 7:19-cv-00467
                                             )
ANDREW M. SAUL,                              )
Commissioner                                 )
of Social Security,                          )
                                             )
                      Defendant.             )


                                     JUDGMENT ORDER

       AND NOW, this 25th day of March, 2020, the Court having separately ordered the

remand of this action for further administrative proceedings pursuant to the fourth sentence of 42

U.S.C. § 405(g),

       IT IS FURTHER ORDERED that final judgment of this Court is entered pursuant to

Rule 58 of the Federal Rules of Civil Procedure.

       Entered: March 25, 2020.



                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge
